      Case 4:18-cv-05109-SMJ     ECF No. 31    filed 12/26/18   PageID.599 Page 1 of 19



                                                                               FILED IN THE
1                                                                          U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


2                                                                     Dec 26, 2018
                                                                          SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     ALETA BUSSELMAN,                           No. 4:18-CV-05109-SMJ
5
                               Plaintiff,       SCHEDULING ORDER
6
                  v.
7
     BATTELLE MEMORIAL
8    INSTITUTE, an Ohio nonprofit
     corporation,
9
                               Defendant.
10

11         A telephonic status conference was held in the above-entitled matter on

12   December 20, 2018. John P. Sheridan appeared on behalf of Plaintiff. Mark Nelson

13   Bartlett and Arthur A. Simpson appeared on behalf of Defendant. A Joint Status

14   Certificate, ECF No. 25, was filed by the parties. The Court, having reviewed the

15   documents in the file and discussed the adoption of a scheduling order with counsel,

16   now enters the following Scheduling Order. The dates set forth in this Order may

17   be amended only by Order of the Court and upon a showing of good cause.

18         IT IS ORDERED:

19         1.     Rule 26(a)(1) Exchange

20         The parties completed their exchange of Federal Rule of Civil Procedure




     SCHEDULING ORDER - 1
      Case 4:18-cv-05109-SMJ      ECF No. 31    filed 12/26/18   PageID.600 Page 2 of 19




1    26(a)(1) material.

2          2.     Mediation by Federal Magistrate Judge

3          If the parties have not reached a resolution by May 1, 2019, the Court will

4    refer this matter to Magistrate Judge Dimke for settlement purposes. In addition,

5    the parties shall file a status report by May 8, 2019, regarding the settlement

6    process.

7          If the parties would like to pursue mediation before a Federal Magistrate

8    Judge at an earlier date, the parties shall file an appropriate motion with the Court.

9    However, if the parties elect to engage in private mediation, the mediation must be

10   completed no later than ninety (90) days prior to trial.

11         3.     Add Parties, Amend Pleadings, and Class Certification

12         The parties shall, no later than October 14, 2016, file any documents related

13   to the amendment of pleadings or the addition of parties. Additionally, the parties

14   shall file any motion for class certification no later than May 3, 2019.

15         4.     Rule 26(a)(2) Expert Identification and Reports

16                A.      Generally

17         The parties are warned that failure to timely identify experts and provide

18   reports in accordance with Rule 26 and this Order may result in exclusion of such

19   testimony absent good reason. See Wong v. Regents of Univ. of Cal., 410 F.3d 1052

20   (9th Cir. 2005). Additionally, Rule 26(a)(2) reports shall be emailed to the Court at




     SCHEDULING ORDER - 2
          Case 4:18-cv-05109-SMJ    ECF No. 31    filed 12/26/18   PageID.601 Page 3 of 19




1    MendozaOrders@waed.uscourts.gov.

2                   B.     Plaintiff - Initial Expert Identification

3             Plaintiff shall identify experts, serve those experts’ Rule 26(a)(2) reports on

4    Defendant, and email the Rule 26(a)(2) reports to the Court no later than January

5    22, 2019. Plaintiff shall also provide dates for which those experts can be available

6    for deposition. Counsel must then file a notice with the Court indicating their

7    compliance with this Order’s Rule 26(a)(2) requirements.

8                   C.     Defendant - Initial Expert Identification

9             Defendant shall identify experts, serve those experts’ Rule 26(a)(2) reports

10   on Plaintiff, and email the Rule 26(a)(2) reports to the Court no later than February

11   21, 2019. Defendant shall also provide dates for which those experts can be

12   available for deposition. Counsel must then file a notice with the Court indicating

13   their compliance with this Order’s Rule 26(a)(2) requirements.

14                  D.     Plaintiff - Rebuttal Expert Identification

15            Plaintiff shall identify rebuttal experts, serve those experts’ Rule 26(a)(2)

16   reports on Defendant, and email the Rule 26(a)(2) reports to the Court no later than

17   March 7, 2019. Plaintiff shall also provide dates for which those experts can be

18   available for deposition. Counsel must then file a notice with the Court indicating

19   their compliance with this Order’s Rule 26(a)(2) requirements.

20   //




     SCHEDULING ORDER - 3
      Case 4:18-cv-05109-SMJ     ECF No. 31     filed 12/26/18   PageID.602 Page 4 of 19




1          5.      Discovery Cutoff

2                  A.   Generally

3          All discovery, including depositions and perpetuation depositions, shall be

4    completed by April 19, 2019 (“Discovery Cutoff”). The parties shall not file

5    discovery on CM/ECF except those portions necessary to support motions or

6    objections.

7                  B.   Interrogatories, Requests for Production, and Requests for
                        Admission
8
           All interrogatories, requests for production, and requests for admission shall
9
     be served on the opposing party no later than seventy (70) days prior to the
10
     Discovery Cutoff. Requests for production shall be limited to thirty (30) requests,
11
     including subsections. A party needing relief from this limitation should seek relief
12
     from the Court by motion.
13
                   C.   Protective Orders
14
           All motions for protective orders must be filed and served no later than forty
15
     (40) days prior to the Discovery Cutoff.
16
                   D.   Motions to Compel
17
           All motions to compel discovery must be filed and served no later than thirty
18
     (30) days prior to the Discovery Cutoff.
19
           6.      Notice of To-Be-Adjudicated Claims and Affirmative Defenses
20
           Each party shall file and serve a notice no later than one (1) week after the


     SCHEDULING ORDER - 4
      Case 4:18-cv-05109-SMJ      ECF No. 31   filed 12/26/18   PageID.603 Page 5 of 19




1    Discovery Cutoff indicating which previously-plead claims and/or affirmative

2    defenses will be adjudicated at trial.

3          7.     Dispositive and Daubert Motions

4                 A.     Generally

5          All dispositive and Daubert motions shall be FILED AND SERVED on or

6    before June 18, 2019. Responses and replies to dispositive and Daubert motions

7    shall be filed and served according to Local Civil Rule 7. No supplemental

8    responses or supplemental replies to any dispositive or Daubert motions may be

9    filed unless the Court grants a motion to file such documents.

10                B.     Statement of Uncontroverted Facts

11         The parties shall also file a Joint Statement of Uncontroverted Facts no later

12   than three (3) days (excluding federal holidays and weekends) after service of the

13   reply, with a courtesy copy emailed to MendozaOrders@waed.uscourts.gov.

14                C.     Notice of Hearing

15         Dispositive and Daubert motions shall be noted for hearing at least fifty (50)

16   days after the date of filing. The parties will receive only one (1) hearing date per

17   month for dispositive motions of up to five (5) issues per party.

18         8.     Certification to the State Supreme Court

19         The parties must identify any issue of liability or damages which should be

20   certified to the Washington State Supreme Court no later than the date for the filing




     SCHEDULING ORDER - 5
          Case 4:18-cv-05109-SMJ   ECF No. 31   filed 12/26/18   PageID.604 Page 6 of 19




1    of dispositive motions.

2             9.    Motion Practice

3                   A.    Notice of Hearing

4             All matters requiring Court action must be filed and noted for hearing in

5    accordance with Local Civil Rule 7. This includes stipulated or agreed motions and

6    proposed orders. If a party seeks oral argument, counsel shall contact the Courtroom

7    Deputy at 509-943-8173 to obtain a hearing date and time. Absent exceptional

8    circumstances, all hearings with oral argument will occur in Court and not by

9    telephone or video conference.

10                  B.    Witness Testimony

11            At any hearing, including trial, in which witness testimony is given, the

12   witness must testify in Court and may not appear by telephone or video conference,

13   absent exceptional circumstances.

14                  C.    Citing Previously-Filed Documents

15            When a party references a document previously filed with or by the Court,

16   the party shall cite to the document by the record number given to the document by

17   the Clerk of the Court (e.g., ECF No. 43). Furthermore, because the Court is able to

18   easily review previously-filed court records, no such documents shall be attached

19   as exhibits to any filing.

20   //




     SCHEDULING ORDER - 6
      Case 4:18-cv-05109-SMJ      ECF No. 31    filed 12/26/18   PageID.605 Page 7 of 19




1                 D.     Reliance on Deposition Testimony

2          When a party relies on deposition testimony to support a position it takes in

3    support or opposition to an issue, that party shall provide the Court with only the

4    pertinent excerpts of the deposition testimony relied upon and shall cite to page and

5    line numbers of the deposition it believes supports its position. See generally LCivR

6    56(c)(1), (e). Submission of the entire deposition and/or failure to cite to specific

7    portions of the deposition may result in the submission being stricken from the

8    record. See Orr v. Bank of Am, 285 F.3d 764, 774–75 (9th Cir. 2002).

9          In addition, if both parties submit excerpts from the same deposition, they

10   shall meet and confer to develop a “master” deposition submission, which identifies

11   for the Court the deposition excerpts relied upon by each party. Plaintiff shall

12   highlight excerpts in yellow and Defendant shall highlight excerpts in blue;

13   testimony relied upon by both parties shall be underlined. Master deposition

14   submissions shall be filed no later than three (3) days after service of the reply.

15                E.     Supplemental Responses or Replies

16         No supplemental responses or supplemental replies to any motion may be

17   filed unless the Court grants a motion to file such documents.

18                F.     Motions to Reconsider

19         Although motions to reconsider are disfavored, any such motion shall be filed

20   no later than fourteen (14) days after the filing date of the order that is the subject




     SCHEDULING ORDER - 7
      Case 4:18-cv-05109-SMJ      ECF No. 31    filed 12/26/18   PageID.606 Page 8 of 19




1    of the motion, and shall be noted for hearing without oral argument. No responses

2    or replies to motions to reconsider shall be filed unless the Court expressly requests

3    responses or replies. Counsel shall follow Civil Rule 7(h) of the Local Rules for the

4    United States District Court for the Western District of Washington. Motions to

5    reconsider shall not exceed five (5) pages.

6                 G.     Requests to Strike Material Contained in Motion or Briefs

7          Requests to strike material contained in or attached to submissions of

8    opposing parties shall not be presented in a separate motion to strike, but shall

9    instead be included in the responsive brief, and will be considered with the

10   underlying motion. The single exception to this rule is for requests to strike material

11   contained in or attached to a reply brief, in which case the opposing party may file

12   a surreply requesting that the Court strike the material, subject to the following: (i)

13   that party must file a notice of intent to file a surreply as soon after receiving the

14   reply brief as practicable; (ii) the surreply must be filed within five (5) days of the

15   filing of the reply brief, and shall be strictly limited to addressing the request to

16   strike; any extraneous argument or a surreply filed for any other reason will not be

17   considered; (iii) the surreply shall not exceed three (3) pages; and (iv) no response

18   shall be filed unless requested by the Court.

19         This does not limit a party’s ability to file a motion to strike otherwise

20   permitted by the Federal Rules of Civil Procedure, including Rule 12(f) motions to




     SCHEDULING ORDER - 8
      Case 4:18-cv-05109-SMJ      ECF No. 31    filed 12/26/18   PageID.607 Page 9 of 19




1    strike material in pleadings. The term “pleadings” is defined in Rule 7(a).

2                 H.     Decisions on Motions

3          The parties and counsel may call the Judge’s chambers at 509-943-8160 to

4    inquire about the status of a decision on a motion if the Court has not issued an

5    order within thirty (30) days of the motion’s hearing date.

6          10.    Witness and Exhibit Lists

7          Witness and exhibit lists shall be filed and served, and exhibits shall be made

8    available for inspection or copies shall be provided to the parties, no later than July

9    19, 2019.

10                A.     Witness Lists

11         Witness lists shall include a brief description of the witness, a brief summary

12   of the witness’s anticipated testimony, whether the witness will be called as an

13   expert, and any known trial date or time conflicts that witness has.

14                B.     Exhibit Lists

15         Exhibit lists shall include a brief description of the exhibit. Additionally, all

16   exhibits shall be pre-marked for identification; exhibits for Plaintiff shall be

17   numbered 1–499, and exhibits for Defendant shall be numbered 500–999.

18                C.     Objections

19         Objections to witnesses or exhibits shall be filed and served on or before July

20   26, 2019, and shall be heard at the pretrial conference. All objections to




     SCHEDULING ORDER - 9
     Case 4:18-cv-05109-SMJ      ECF No. 31    filed 12/26/18   PageID.608 Page 10 of 19




1    witnesses shall set forth a legal basis and explanation for the objection. Objections

2    to an exhibit, or portion thereof, shall be accompanied by a full and complete copy

3    of the exhibit in question and a short legal explanation for the objection. The party

4    seeking admission of the witness or exhibit has five (5) days, excluding federal

5    holidays and weekends, to file a response to the opposing party’s objection; no reply

6    shall be filed.

7                  D.   Exhibits Without Objection

8           Counsel shall prepare and file a list of all exhibits which will be admitted

9    without objection no later than September 11, 2019.

10                 E.   Exhibits for Jury Deliberations

11          Only those exhibits admitted and used during trial will be given to the jury

12   during deliberations.

13          11.    Deposition Designations

14                 A.   Generally

15          Designation of substantive, as opposed to impeachment, deposition or prior

16   testimony to be used at trial shall be highlighted—in yellow by Plaintiff or in blue

17   by Defendant—and each party shall serve a complete, highlighted transcript of the

18   deposition or prior testimony on or before July 19, 2019.

19                 B.   Cross-Designations

20          Cross-designations shall be highlighted—in yellow by Plaintiff or in blue by




     SCHEDULING ORDER - 10
     Case 4:18-cv-05109-SMJ      ECF No. 31    filed 12/26/18   PageID.609 Page 11 of 19




1    Defendant—in the transcript containing the opposing party’s initial designations,

2    and shall be served on or before August 2, 2019.

3                 C.     Objections

4          All objections to designated deposition or prior testimony and the legal bases

5    for the objections, shall be filed and served on or before August 9, 2019. Any

6    designated deposition or prior testimony objected to shall be underlined in black in

7    a complete yellow and blue highlighted copy of the deposition or prior testimony

8    transcript described above. A paper copy of the underlined document shall be filed

9    and served with the objections. The party seeking admission of the testimony has

10   five (5) days, excluding federal holidays and weekends, to file a response; no reply

11   shall be filed. If the deposition was video recorded and the recording is to be used

12   at trial, the party seeking to use the recorded deposition shall indicate the relevant

13   portion on both the written transcript and the recording. Similarly, objections shall

14   be made on the written transcript as explained above along with the applicable time

15   stamp on the video recording noted. All objections to deposition and prior testimony

16   designations shall be heard and resolved at the pretrial conference with the video

17   recording available for display.

18         12.    Motions in Limine

19         All unresolved substantive or evidentiary issues that may foreseeably arise

20   during trial shall be addressed by motions in limine to be filed and served on or




     SCHEDULING ORDER - 11
      Case 4:18-cv-05109-SMJ       ECF No. 31   filed 12/26/18   PageID.610 Page 12 of 19




1    before July 26, 2019. Such motions will be addressed and resolved at the pretrial

2    conference. However, motions in limine may not reargue issues already decided by

3    the Court.

4          13.    Pretrial Order

5                 A.       Generally

6          A Joint Proposed Pretrial Order prepared in accordance with Local Civil Rule

7    16(e) shall be filed on or before August 8, 2019. Counsel are instructed to email the

8    proposed     order,      in   Microsoft    Word       or    text-only    format,    to

9    MendozaOrders@waed.uscourts.gov.

10                B.       Exhibit List

11         The list of exhibits contained in the Joint Proposed Pretrial Order shall reflect

12   the exhibit marking scheme described above. In preparing the Joint Proposed

13   Pretrial Order, the parties shall confer regarding duplicative exhibits and determine

14   which party will submit such exhibits for trial.

15         14.    Pretrial Conference

16         An in-person pretrial conference will be held at 9:30 AM on August 22,

17   2019, in Richland, Washington. All counsel trying the case must be present at the

18   pretrial conference.

19   //

20   //




     SCHEDULING ORDER - 12
     Case 4:18-cv-05109-SMJ        ECF No. 31   filed 12/26/18   PageID.611 Page 13 of 19




1           15.    Trial Briefs, Voir Dire, and Jury Instructions

2                  A.     Generally

3           Trial briefs, requested voir dire, and joint proposed jury instructions shall be

4    filed and served on or before September 11, 2019.

5                  B.     Requested Voir Dire

6           Each party shall file suggested questions for the Court to ask during voir dire.

7                  C.     Trial Brief Length

8           Trial briefs shall not exceed twenty (20) pages without prior Court approval.

9    To obtain such approval, a party must file a motion to file an over-length brief,

10   demonstrating good cause why supplemental briefing is necessary.

11                 D.     Jury Instructions

12          The parties’ joint proposed jury instructions shall be presented in the

13   following format:

14          (i) “Table of Contents”

15          This section shall list the proposed instructions by number, brief title or

16   subject-matter, and authority, i.e., Ninth Circuit model instruction number, statute

17   citation, or case citation.

18          (ii) “Section I: Preliminary Instructions”

19          This section shall include the language of all instructions the parties would

20   like the Court to provide prior to opening statements, including a “statement of the




     SCHEDULING ORDER - 13
     Case 4:18-cv-05109-SMJ       ECF No. 31    filed 12/26/18   PageID.612 Page 14 of 19




1    case” and “undisputed facts” instructions. One (1) instruction per page if possible,

2    with citation to the authority for the instruction.

3          (iii) “Section II: Final Instructions”

4          This section shall include the language for all instructions the parties would

5    like the Court to provide prior to closing arguments. One (1) instruction per page if

6    possible, with citation to the authority for the instruction. A party proposing an

7    instruction that differs from a Ninth Circuit model instruction should submit a

8    memorandum analyzing cases suggesting that modification, and providing copies

9    of pertinent cases and a proposed instruction incorporating the modification. The

10   final instructions section shall, at a minimum, include instructions regarding the

11   elements of each claim or defense and the relief sought, and shall otherwise comply

12   with Local Civil Rule 51(a).

13         (iv) “Section III: Verdict Form”

14         This section shall include a proposed verdict form.

15                E.     Individually Proposed Jury Instructions

16         If the parties are unable to agree on certain instructions, they are to submit

17   individually proposed jury instructions no later than the date the joint proposed

18   instructions are due. All individually submitted proposed instructions must adhere

19   to the format described above for joint proposed instructions and not include

20   instructions the parties are in agreement on.




     SCHEDULING ORDER - 14
     Case 4:18-cv-05109-SMJ      ECF No. 31    filed 12/26/18   PageID.613 Page 15 of 19




1                 F.      Objections

2          Any objections to the opposing party’s individually submitted proposed

3    instructions must be filed no later than five (5) days, excluding federal holidays and

4    weekends, after the individual proposed instructions were filed. All objections shall

5    set forth the basis for the objection and briefly explain why the instruction in

6    question should not be used or should be altered.

7                 G.      Courtesy Copies

8          Counsel are instructed to email courtesy copies of their joint and individually

9    proposed jury instructions, in Microsoft Word or text-only format, to

10   MendozaOrders@waed.uscourts.gov.

11         16.    Trial

12         The estimated 8-day JURY TRIAL shall commence at 9:00 AM on

13   September 23, 2019, in Richland, Washington. The final pretrial conference will

14   begin at 8:30 AM.

15         17.    General Court Protocol

16                A.      Conduct of Counsel

17         Counsel are to read and abide by Local Civil Rule 83.1 and Washington Rule

18   of Professional Conduct 3.4.

19                B.      Exhibits at Hearings

20         In accordance with Local Civil Rule 83.1(f), each party shall bring to any




     SCHEDULING ORDER - 15
     Case 4:18-cv-05109-SMJ      ECF No. 31     filed 12/26/18   PageID.614 Page 16 of 19




1    hearing on the merits, photocopies of their relevant pre-marked exhibits for the

2    Court, opposing counsel, and testifying witness, unless it is not possible to do so

3    because of the nature of an exhibit.

4                 C.     Exhibits for Trial

5          As the Court now utilizes JERS (Jury Evidence Recording System) during

6    trial, counsel shall submit two (2) weeks prior to trial all proposed exhibits on a

7    digital video disc (“DVD”) or compact disc (“CD”). The disc shall be labeled with

8    the title of the case and the name of the party for whom the exhibits are submitted.

9    A hard copy of the party’s exhibit list that includes the electronic file name for each

10   exhibit shall be submitted with the DVD or CD. Unless otherwise directed by the

11   court, the disc will not be returned to counsel. The parties shall be prepared, as is

12   the usual practice, to submit hard copies of any exhibit admitted during trial.

13   Counsel shall contact the Courtroom Deputy, Debbie Brasel, at least one (1) week

14   prior to the pretrial conference to discuss the JERS system.

15                D.     Time Sensitive Material

16         Any time-sensitive materials should be faxed to the Judge’s chambers at 509-

17   943-8161.

18                E.     Emailing the Court

19         Whenever a party emails documents, as required by the Court, to

20   MendozaOrders@waed.uscourts.gov, those documents shall be in Microsoft Word




     SCHEDULING ORDER - 16
      Case 4:18-cv-05109-SMJ     ECF No. 31    filed 12/26/18   PageID.615 Page 17 of 19




1    or text-only format. Additionally, the subject line of the email shall be as follows:

2    [Case Name; Case Number; Document Title; Label for Attached Document].

3    //

4    //

5    //

6    //

7    //

8    //

9    //

10   //

11   //

12   //

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //




     SCHEDULING ORDER - 17
     Case 4:18-cv-05109-SMJ      ECF No. 31    filed 12/26/18    PageID.616 Page 18 of 19




1         18.    Summary of Deadlines

2     Rule 26(a)(1) exchange                                       Completed
      Deadline to add parties, amend pleadings,
3                                                                  May 3, 2019
      and file for class certification
      Rule 26(a)(2) expert reports produced to
4     other parties and emailed to the Court:
                    Plaintiff – Initial Experts:                January 22, 2019
5                   Defendant – Initial Experts:                February 21, 2019
                    Plaintiff – Rebuttal Experts:                March 7, 2019
6     All interrogatories, requests for production,
                                                        70 Days Before Discovery Cutoff
      and requests for admission, served
7
      Motions for protective orders filed               40 Days Before Discovery Cutoff
8     Motions to compel discovery filed                 30 Days Before Discovery Cutoff
      Discovery Cutoff                                           April 19, 2019
9     Notice of to-be-adjudicated claims and
                                                        1 Week After Discovery Cutoff
      affirmative defenses filed
10    All dispositive, Daubert, and state
                                                                  June 18, 2019
      certification motions filed
11    Witness and exhibit lists:
                    Lists filed and served:                       July 19, 2019
12                  Objections filed and served:                  July 26, 2019
      Deposition designations:
13                  Designated transcripts served:                 July 19, 2019
                    Cross-designations served:                    August 2, 2019
14                  Objections filed and served:                  August 9, 2019
      All motions in limine filed                                  July 26, 2019
15
      Joint Proposed Pretrial Order filed and
                                                                  August 8, 2019
16    emailed to the Court
      Confer with Courtroom Deputy regarding                1 Week Before Pretrial
17    JERS                                                        Conference
                                                                August 22, 2019
      PRETRIAL CONFERENCE
18                                                            9:30 AM - Richland
      Trial briefs, jury instructions, verdict forms,
19    requested voir dire, and list of exhibits
                                                                September 11, 2019
      admitted without objection, filed and
20    emailed to the Court



     SCHEDULING ORDER - 18
     Case 4:18-cv-05109-SMJ      ECF No. 31   filed 12/26/18   PageID.617 Page 19 of 19




1     Exhibits for trial                                   2 Weeks Before Trial
      Referral to Magistrate Judge                              May 1, 2019
2     Mediation, if any, must be completed by              90 Days Before Trial
                                                            September 23, 2019
3     JURY TRIAL
                                                            9:00 AM - Richland
4
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
5
     provide copies to all counsel.
6
           DATED this 26th day of December 2018.
7
                        __________________________________
8
                        SALVADOR MENDOZA, JR.
                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20



     SCHEDULING ORDER - 19
